Exhibit 10.1 STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT(this “Agreement”) has been made as of December 21, 2009, between Mr. Hongjun Ma (“Seller”) and Ankang Agriculture (Dalian) Co., Ltd. (“Purchaser”). Preliminary Statement Seller owns 2,010,000 shares, representing approximately 67% of the outstanding shares, of the capital stock of Changbai Eco-Beverage Co., Ltd. (the “Company”), and is a director and General Manager of the Company. The Seller desires to sell to Purchaser, and Purchaser is willing to purchase 1,800,000 shares, representing 60% of the outstanding shares, of the capital stock of the Company (the “Shares”), on the terms and subject to the conditions set forth in this Agreement, NOW, THEREFORE, in consideration of the premises and the representations, warranties and covenants herein contained, the parties agree as follows: ARTICLE 1. DEFINITIONS 1.1 Definitions. In addition to the other definitions contained in this Agreement, the following terms will, when used in this Agreement, have the following respective meanings: “Affiliate” means a Person that, directly or indirectly, controls, is controlled by, or is under common control with, the referenced party. “Claim” means any contest, claim, demand, assessment, action, suit, cause of action, complaint, litigation, proceeding, hearing, arbitration, investigation or notice of any of the foregoing involving any Person. “Code” means the Internal Revenue Code of 1986, as amended, together with all rules and regulations promulgated thereunder. “Liens” means any and all liens, charges, security interests, encumbrances, claims of others, options, warrants, purchase rights, contracts, commitments, equities or other claims or demands of any kind. “Person” means and includes any individual, partnership, corporation, trust, company, unincorporated organization, joint venture or other entity, and any Governmental
